Order entered July 27, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00320-CR

                            BOBBY EARL MILLER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-76030-P

                                          ORDER
       Before the Court is court reporter Lisabeth Kellett’s July 25, 2017 request to extend time

to file the reporter’s record. We GRANT Ms. Kellett’s request and ORDER the reporter’s

record filed within THIRTY DAYS of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE